836 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John BRYANT, Plaintiff-Appellant,v.WARDEN OF BRUNSWICK CORRECTIONAL CENTER, Chief of Security,Brunswick Correctional Center, Lt. Dugger,Brunswick Correctional Center, Sgt.Dunson, Building Sgt. forD-Unit, Defendants-Appellees.
No. 87-6643.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1987.Decided Dec. 14, 1987.

John Bryant, appellant pro se.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Bryant, a Virginia inmate, appeals the district court order dismissing, without prejudice, his action brought under 42 U.S.C. Sec. 1983 for failure to exhaust administrative remedies.  The district court, acting pursuant to 42 U.S.C. Sec. 1997e, ordered Bryant to exhaust his administrative remedies through the Adult Institutional Inmate Grievances procedures, and to advise the court within 100 days of the result of the administrative proceedings.  It warned Bryant that failure to so advise the court would result in dismissal of his case.  The district court dismissed the case upon expiration of the 100 day period, Bryant not having complied with its order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when Bryant failed to comply with its order that he establish exhaustion, was not an abuse of discretion.  Therefore, we affirm the judgment below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.